DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of March 9, 2022.

Claims 1-21 were cancelled and claims 22-42 added in a previous Reply.

Applicant’s amendments to claims 22, 28, 36, and 39 overcome the previously presented objection to the drawings.  The drawings filed November 10, 2020 are accepted.

Applicant’s amendment to claims 22, 28, 36, and 39 overcome the previously presented 35 USC 112(a) rejection thereof.

Applicant’s amendments to claims 22-24, 26-30, 32 and 35-42 overcome the previously presented 35 USC 112(b) rejection thereof.

Response to Arguments
Applicant’s arguments with respect to the 35 USC 112(b) rejection of claims 25 and 31 are considered persuasive; said rejection has been withdrawn.

With respect to the 35 USC 112(a) rejection of claim 41, Applicant has argued that the amendment thereto overcomes the outstanding 35 USC 112(a) rejection thereof.  However, as stated previously and repeated below, the original disclosure fails to provide support for the alloy not including beryllium and lead.  The removal of the term “lead” does not alleviate the issue as the original disclosure does not provide support for the alloy being free of beryllium.  Paragraph [0061] indicates that the alloy includes beryllium.   
                      
Applicant has argued that the amendments made to the claims to change “drilling component” to “production component” render the Nielson et al. (US 2015/0354287) unavailable as prior art as the parent application, Application No. 15/926,784, does provide basis for the claimed “production component”.  Applicant argues that, as such, the effective filing date of the instant claims is not March 20, 2018.  
While Applicant is correct that the effective filing date of the instant claims has changed in light of Applicant’s amendments, the effective filing date of claims 22-42 is now March 20, 2017.  As noted in Application No. 15/926,784, the parent application was not granted benefit of the filing date of its parent application, Application No. 14/633,593, due to insufficient disclosure for the claimed “valve rod bushing”.  This same feature is a required part of all of the instant claims and as such the instant application also will not be granted benefit of the filing date of that application.  Thus, with an effective filing date of March 20, 2017, Nielson et al. remains available as prior art.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/633,593, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of Application No. 14/633,593 fails to provide support or enablement for the “valve rod bushing” recited in claims 22, 28, 36, and 39.  As such, the effective filing date of the claims is March 20, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 41 requires that the spinodally-hardened copper-nickel-tin alloy be substantially free of beryllium and lead.  However, the instant application fails to provide any disclosure of the alloy not including beryllium and lead.  Paragraph [0061] indicates that the alloy includes beryllium and lead is not mentioned in the specification at all.  The lack of inclusion of “lead” is not sufficient disclosure to support the alloy being free of lead.   As such, at the time the application was filed, it cannot be said that Applicant was in possession of a spinodally-hardened copper-nickel-tin alloy that was substantially free of beryllium and lead.                                           

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-40 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielson et al. (US 2015/0354287, Nielson).

Regarding claim 22:  Nielson discloses a production component assembly 124/Fig 2 for use in oil and gas production comprising:
a centralizer 230 including a core 232 having a first end 234, a central portion Fig 2, a second end 236, and a threaded bore 242 through the core, wherein the centralizer includes a spinodally-hardened copper-nickel-tin alloy [0073]-[0080], [0083];
a valve rod bushing 220 including an end having a pin 226 with an external thread Fig 2; and
wherein the threaded bore at the first end of the centralizer is complementary with the external thread of the valve rod bushing Fig 2, and
wherein an outer diameter at 262 of the centralizer is greater than an outer diameter at 229 of the valve rod bushing Fig 2.

Regarding claims 23, 29, 37, and 40:  Wherein the spinodally- hardened copper-nickel-tin alloy includes from about 8 wt% to about 20 wt% nickel and from about 5 wt% to about 11 wt% tin [0073], [0074], [0089].

Regarding claims 24, 30, and 40: Wherein the spinodally- hardened copper-nickel-tin alloy has a sliding coefficient of friction of less than 0.4 when measured against carbon steel.
While Nielson does not specifically disclose that the alloy has “a sliding coefficient of friction of less than 0.4 when measured against carbon steel”, as the material of Nielson is the same as that of the instant claims and application the properties of both material will be the same. If a composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claims 25 and 31:  Wherein the spinodally- hardened copper-nickel-tin alloy has a toughness as measured by Charpy V- notch impact energy of at least 22 ft-lbs at room temperature [0089], [0090] and a Yield Strength 0.2% offset of at least 75 ksi [0082] and an Ultimate Tensile Strength of at least 105 ksi [0089].

Regarding claims 26 and 32:  Wherein the spinodally- hardened copper-nickel-tin alloy has an Elongation at break of about 3% to about 18% Table 1 and a Hardness (HRC) of about 22 to about 38 [0081]. 

Regarding claims 27, 35, 37, and 42:  Wherein the spinodally- hardened copper-nickel-tin alloy includes from about 14.5 wt% to about 15.5 wt% nickel and from about 7.5 wt% to about 8.5 wt% tin [0074].

Regarding claims 28 and 39:  Nielson discloses a production component assembly 124/Fig 2 for use in oil and gas production comprising:
a production component 230 having:
a core 232 having a first end 234, a central portion Fig 2, a second end 236, the central portion having an outer diameter at 262,
a threaded bore 242 that runs entirely through the core from the first end to the second end along a longitudinal axis of the core,
wherein the production component includes a spinodally-hardened copper-nickel-tin alloy [0073]-[0080]-[0083]; and
at least one of:
a valve rod bushing 220 including an end having a pin 226 with an external thread Fig 2, wherein the valve rod bushing connects to a downhole pump 126 – Fig 1, wherein the threaded bore at the first end of the production component is complementary with the external thread of the valve rod bushing Fig 2; and
210 including an end having a pin 216 with an external thread Fig 2, wherein the threaded bore at the second end of the production component is complementary with the external thread of the sucker rod Fig 2; and
wherein the outer diameter of the production component central portion is greater than an outer diameter at 229 of the at least one of the valve rod bushing and the sucker rod Fig 2.

Regarding claim 33:  Wherein the production component is a coupling Fig 2.  

Regarding claims 34 and 38:  Wherein the production component is a coupling for a sucker rod 210 – Fig 2.

Regarding claim 36:  Nielson discloses a production component assembly 124 – Fig 2 for use in oil and gas production comprising:
a rod string Fig 2 including a first rod 210 and a second rod 220, each rod including an outer diameter at 219, at 229 and an end with an external thread 216, 226; and 
a production component 230 including a core 232 having a first end 234, a central portion Fig 2, a second end 236, and a threaded bore 242 through the core, wherein the production component includes a spinodally-hardened copper-nickel-tin alloy [0073]-[0080]-[0083]; 
wherein the threaded bore of the production component is complementary with the external thread of each of the first and second sucker rods Fig 2; and 
Fig 2. 

Regarding claim 39:  Nielson discloses a pump system 100 for use in oil and gas production comprising: 
a downhole pump 126; 
a power source 132 for powering the downhole pump; and 
a rod string 124 – Fig 2 located between the downhole pump and the power source; wherein the rod string includes the above described production component.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US 2016/0376851) in view of Nielson et al. (US 2015/0354287, Nielson).

Regarding claim 22:  Morrow discloses a production component assembly Fig 7, 8 for use in oil and gas production comprising:
a centralizer 47 including a core Fig 12 having a first end Fig 12, a central portion Fig 12, a second end Fig 12, and a threaded bore 51 through the core;
a valve rod bushing D – the “valve rod” aspect of the bushing is considered intended use including an end having a pin 40 with an external thread Fig 8; and
wherein the threaded bore at the first end of the centralizer is complementary with the external thread of the valve rod bushing Fig 13, 14, and
wherein an outer diameter of the centralizer is greater than an outer diameter of the valve rod bushing Fig 13, 14.

Morrow discloses all of the limitations of the above claim(s) except for the centralizer including a spinodally-hardened copper-nickel-tin alloy.
Nielson discloses a sucker rod string similar to that of Morrow. Nielson further discloses that the coupling 230 used in the string is made from a spinodally-hardened copper-nickel-tin alloy [0073]- [0080], [0083].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Morrow so that the coupling was made from a spinodally-hardened copper-nickel-tin alloy as taught by Nielson in order to have provided a coupling that had an improved intrinsic galling resistance [0005].

Regarding claims 23, 29, 37, and 40:  Wherein the spinodally- hardened copper-nickel-tin alloy includes from about 8 wt% to about 20 wt% nickel and from about 5 wt% to about 11 wt% tin [0073], [0074], [0089] of Nielson.

Regarding claims 24, 30, and 40: Wherein the spinodally- hardened copper-nickel-tin alloy has a sliding coefficient of friction of less than 0.4 when measured against carbon steel.
While Nielson does not specifically disclose that the alloy has “a sliding coefficient of friction of less than 0.4 when measured against carbon steel”, as the material of Nielson is the same as that of the instant claims and application the properties of both material will be the same. If a composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claims 25 and 31:  Wherein the spinodally- hardened copper-nickel-tin alloy has a toughness as measured by Charpy V- notch impact energy of at least 22 ft-lbs at room temperature [0089], [0090] of Nielson and a Yield Strength 0.2% offset of at least 75 ksi [0082] of Nielson and an Ultimate Tensile Strength of at least 105 ksi [0089] of Nielson.

Regarding claims 26 and 32:  Wherein the spinodally- hardened copper-nickel-tin alloy has an Elongation at break of about 3% to about 18% Table 1 of Nielson and a Hardness (HRC) of about 22 to about 38 [0081] of Nielson. 

Regarding claims 27, 35, 37, and 42:  Wherein the spinodally- hardened copper-nickel-tin alloy includes from about 14.5 wt% to about 15.5 wt% nickel and from about 7.5 wt% to about 8.5 wt% tin [0074] of Nielson.

Regarding claims 28 and 39:  Morrow discloses a production component assembly Fig 7, 8 for use in oil and gas production comprising:
a production component 47 having:
a core Fig 12 having a first end Fig 12, a central portion Fig 12, a second end Fig 12, the central portion having an outer diameter Fig 12,
a threaded bore 51 that runs entirely through the core from the first end to the second end along a longitudinal axis of the core Fig 12; and
at least one of:
a valve rod bushing 220 including an end having a pin 226 with an external thread Fig 2, wherein the valve rod bushing connects to a downhole pump 126 – Fig 1, wherein the threaded bore at the first end of the production component is complementary with the external thread of the valve rod bushing Fig 2; and
C including an end having a pin 41 with an external thread Fig 7, wherein the threaded bore at the second end of the production component is complementary with the external thread of the sucker rod Fig 13, 14; and
wherein the outer diameter of the production component central portion is greater than an outer diameter of the at least one of the valve rod bushing and the sucker rod Fig 13, 14.

Morrow discloses all of the limitations of the above claim(s) except for the production component including a spinodally-hardened copper-nickel-tin alloy.
Nielson discloses a sucker rod string similar to that of Morrow. Nielson further discloses that the coupling 230 used in the string is made from a spinodally-hardened copper-nickel-tin alloy [0073]- [0080], [0083].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Morrow so that the coupling was made from a spinodally-hardened copper-nickel-tin alloy as taught by Nielson in order to have provided a coupling that had an improved intrinsic galling resistance [0005].

Regarding claim 33:  Wherein the production component is a coupling [0055] of Morrow.  

Regarding claims 34 and 38:  Wherein the production component is a coupling for a sucker rod Abstract, [0055] of Morrow.

Regarding claim 36:  Morrow discloses a production component assembly Fig 7, 8 for use in oil and gas production comprising:
a rod string Fig 7, 8 including a first rod C and a second rod D, each rod including an outer diameter Fig 7, 8, 13, 14 and an end with an external thread Fig 7, 8; and 
a production component 47 including a core Fig 12 having a first end Fig 12, a central portion Fig 12, a second end Fig 12, and a threaded bore 51 through the core; 
wherein the threaded bore of the production component is complementary with the external thread of each of the first and second sucker rods Fig 13, 14; and 
wherein an outer diameter of the production component is greater than the outer diameter of each of the first and second sucker rods Fig 13, 14. 

Morrow discloses all of the limitations of the above claim(s) except for the production component including a spinodally-hardened copper-nickel-tin alloy.
Nielson discloses a sucker rod string similar to that of Morrow. Nielson further discloses that the coupling 230 used in the string is made from a spinodally-hardened copper-nickel-tin alloy [0073]- [0080], [0083].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Morrow so that the coupling was made from a spinodally-hardened copper-nickel-tin alloy as taught by Nielson in order to have provided a coupling that had an improved intrinsic galling resistance [0005].

Regarding claim 39:  Morrow discloses a pump system implied with disclosure in [0002], [0003] of Morrow for use in oil and gas production comprising: 
a downhole pump implied with disclosure in [0002], [0003] of Morrow; 
a power source implied with disclosure in [0002], [0003] of Morrow for powering the downhole pump; and 
the above described rod string located between the downhole pump and power source.

Claim Rejections – Art Rejections
While the prior art of record fails to disclose or suggest the limitations of claim 41, due to the 35 USC 112(a) rejection thereof the allowability of claim 41 cannot be determined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
03/16/2022